20-05027-rbk Doc#137 Filed 11/02/20 Entered 11/02/20 16:11:23 Main Document Pg 1 of
                                         3



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §      Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §


                            NOTICE OF EXPEDITED HEARING

                 PLEASE TAKE NOTICE that an expedited hearing has been set on November
   12, 2020, at 9:30 a.m. on the following expedited motion:

   [DOC. NO. 124] OBJECTION TO DMA PROPERTIES, INC. AND FRANK DANIEL
   MOORE’S AMENDED COUNTERCLAIM AND THIRD-PARTY CLAIMS.
20-05027-rbk Doc#137 Filed 11/02/20 Entered 11/02/20 16:11:23 Main Document Pg 2 of
                                         3




         PLEASE TAKE FURTHER NOTICE that this expedited hearing will be heard via
   TELEPHONE -- NO “IN PERSON” APPEARANCE IS REQUIRED UNTIL AN
   EVIDENTIARY HEARING IS REQUESTED. Parties DO NOT need to email for
   authority to appear by telephone for this matter. The conference call in number is 888-
   278-0296, access code: 9198559.

   Dated: November 2, 2020


                                    Respectfully submitted,

                                    MULLER SMEBERG, PLLC

                              By:    /s/ John Muller
                                    C. John Muller IV
                                    State Bar No. 24070306
                                    john@muller-smeberg.com
                                    Ronald J. Smeberg
                                    State Bar No. 24033967
                                    ron@smeberg.com
                                    Ezekiel J. Perez
                                    State Bar No. 24096782
                                    zeke@muller-smeberg.com
                                    MULLER SMEBERG, PLLC
                                    111 W. Sunset Rd.
                                    San Antonio, TX 78209
                                    Telephone: 210-664-5000
                                    Facsimile: 210-598-7357

                                    ATTORNEYS FOR DEBTORS




                                                                                             2
20-05027-rbk Doc#137 Filed 11/02/20 Entered 11/02/20 16:11:23 Main Document Pg 3 of
                                         3



                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 2nd day of November 2020:

   Michael Black                                      Jeffery Duke
   BURNS & BLACK PLLC                                 DUKE BANISTER MILLER & MILLER
   750 Rittiman Road                                  22310 Grand Corner Drive, Suite 110
   San Antonio, Texas 78209                           Katy, Texas 77494
   210-829-2022                                       jduke@dbmmlaw.com
   210-829-2021 fax                                   Counsel for Longbranch Energy, LP
   mblack@burnsandblack.com
                                                      William Germany
   Christopher S. Johns                               BAYNE, SNELL, & KRAUSE
   Christen Mason Hebert                              1250 NE Loop 410, Ste. 725
   JOHNS & COUNSEL PLLC                               San Antonio, Texas 78209
   14101 Highway 290 West, Suite                      T- (210) 824-3278
   400A                                               F- (210) 824-3937
   Austin, Texas 78737                                wgermany@bskaw.net
   512-399-3150                                       Attorney for Larry Wright
   512-572-8005 fax
   cjohns@johnsandcounsel.com                         OFFICE OF THE UNITED STATES
   chebert@johnsandcounsel.com                        TRUSTEE
                                                      903 San Jacinto Blvd, Room 230
   Timothy Cleveland                                  Austin, Texas 78701
   CLEVELAND | TERRAZAS PLLC                          shane.p.tobin@usdoj.gov
   4611 Bee Cave Road, Suite 306B                     United States Trustee
   Austin, Texas 78746
   512-689-8698
   tcleveland@clevelandterrazas.com

   Natalie Wilson
   LANGLEY & BANACK, INC.
   745 East Mulberry Avenue | Suite 700
   San Antonio, TX 78212
   210-736-6600
   lwilson@langleybanack.com
   Attorneys for DMA Properties, Inc.
   and Frank Daniel Moore


                                                      /s/ John Muller
                                                          C. John Muller IV




                                                                                                   3
